                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHARLOTTE BRENT-BELL,                         )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 17 C 7099
                                              )
THE CITY OF CHICAGO, et al.,                  )       Judge Joan B. Gottschall
                                              )
                                              )       Magistrate Judge Jeffrey T. Gilbert
                       Defendants.            )

 DEFENDANT CITY’S UNOPPOSED MOTION TO EXTEND TIME TO FILE REPLY
  BRIEF IN FURTHER SUPPORT OF ITS MOTION TO BIFURCATE PLAINTIFF’S
       § 1983 MONELL CLAIM AND STAY DISCOVERY ON THAT CLAIM

        Defendant, City of Chicago (“City”), by its attorney Terrence M. Burns of Reiter Burns,

LLP, respectfully requests this Honorable Court grant an extension of time to file its reply brief in

further support of its motion to bifurcate plaintiff’s § 1983 claim and stay discovery on that claim.

In support of this motion, Defendant City states:

        1.     Defendant City filed its motion to bifurcate plaintiff’s § 1983 Monell claim and stay

discovery on that claim on September 13, 2018. (Dkt. 101.)

        2.     Plaintiff filed her response in opposition on October 8, 2018. (Dkt. 109.)

        3.     Defendant City’s reply brief is due October 18, 2018. (Dkt. 103.)

        4.     Defendant City requests an extension of time, until October 22, 2018, to file its

reply brief.

        5.     Other professional obligations have prevented the undersigned from completing the

City’s reply in the time requested.

        6.     Plaintiff has no objection to this motion.
        7.      This request is in the interest of justice and will not unduly delay the resolution of

the disputed issues or otherwise prejudice any party.

        WHEREFORE, Defendant City respectfully requests it be granted an extension of time,

until October 22, 2018, to file its reply brief in further support of its motion to bifurcate plaintiff’s

§ 1983 claim and stay discovery on that claim

 Date: October 17, 2018                                Respectfully submitted,


                                                       s/ Elizabeth A. Ekl
 Terrence M. Burns                                     One of the Attorneys for the City of Chicago
 Elizabeth A. Ekl                                      Attorney No. 06242840
 Paul A. Michalik
 Daniel M. Noland
 Katherine C. Morrison
 Reiter Burns LLP
 311 S. Wacker Drive, Suite 5200
 Chicago, Illinois 60606
 (312) 982-0090 (telephone)
 (312) 429-0644 (fax)




                                                   2
                                 CERTIFICATE OF SERVICE

       I, Elizabeth A. Ekl, an attorney, certify that on October 17, 2018, I electronically filed the
foregoing Defendant City’s Unopposed Motion to Extend Time to File Reply Brief in Further
Support of its Motion to Bifurcate Plaintiff’s § 1983 Monell Claim and Stay Discovery on
that Claim with the Court’s CM/ECF system, which simultaneously sent an electronic copy of
the same to all counsel of record.


                                              /s/ Elizabeth A. Ekl




                                                 3
